Case: 15-10173      Document: 00513220590         Page: 1    Date Filed: 10/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10173
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 6, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

TERRENCE EUGENE PRIESTLEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:06-CR-10-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Terrence Eugene Priestley appeals the 18-month
sentence imposed following the revocation of his supervised release.                           The
district court varied upward from the six-to-twelve-month guidelines range,
reasoning that the sentence imposed “addresse[d] the issues of adequate
deterrence and protection of the public.”




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10173    Document: 00513220590    Page: 2   Date Filed: 10/06/2015


                                No. 15-10173

      Priestley did not timely object to the sentence when it was imposed, so
we review his claims under the deferential plain error standard. See United
States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009). In so doing, we evaluate
the adequacy of the district court’s explanation of its revocation sentence
pursuant to Rita v. United States, 551 U.S. 338 (2007). Whitelaw, 580 F.3d at
261. The district court noted deterrence and protection of the public, thereby
explicitly considering those 18 U.S.C § 3553(a) factors that the court deemed
relevant to its determination. See § 3553(a)(2)(B)-(C). The sentencing court
committed no error, plain or otherwise.
      In any event, no error affected Priestley’s substantial rights.       His
assertion to the contrary notwithstanding, the record of the sentencing
proceedings in this case does permit a meaningful appellate review.         See
Whitelaw, 580 F.3d at 264.     Nothing in the record suggests that a more
thorough explanation would have resulted in a shorter sentence, or that the
district court considered any improper factor, or that it would impose a
different sentence on remand. Id. at 264-65.
      Finally, Priestley’s argument that Whitelaw was wrongly decided—
concededly raised to preserve that contention for further review—is
unavailing. We may not overrule Whitelaw absent a superseding decision by
the Supreme Court or by this court en banc. See United States v. Lipscomb,
299 F.3d 303, 313 n.34 (5th Cir. 2002).
      AFFIRMED.




                                      2